FILED
                            NOT FOR PUBLICATION                            OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JASPAL SINGH,                                    No. 09-72039

              Petitioner,                        Agency No. A078-046-272

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 11, 2013
                           San Francisco, California

Before: WALLACE, M. SMITH, and IKUTA, Circuit Judges.

       Jaspal Singh (also known as Sukhwinder Singh), a native and citizen of

India, petitions for review of the Board of Immigration Appeals’ (BIA) decision

affirming the Immigration Judge’s (IJ) denial of his asylum, withholding of

removal, and Convention Against Torture (CAT) claims. We deny the petition for

review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Because the BIA adopted and affirmed the IJ’s decision and cited to Matter

of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994), we review the decision of the IJ

as the BIA’s decision. Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005).

We review the agency’s factual findings, including adverse credibility

determinations, for substantial evidence, and we uphold the findings unless the

record compels a contrary result. 8 U.S.C. § 1252(b)(4)(B); Monjaraz-Munoz v.

INS, 327 F.3d 892, 895 (9th Cir. 2003).

      The pre-REAL ID Act standards for adverse credibility determinations

govern this petition. See Rizk v. Holder, 629 F.3d 1083, 1087 n.2 (9th Cir. 2011).

“As long as one of the identified grounds underlying a negative credibility finding

is supported by substantial evidence and goes to the heart of the claims of

persecution, we are bound to accept the negative credibility finding.” Khadka v.

Holder, 618 F.3d 996, 1000 (9th Cir. 2010) (citations omitted); see also Wang v.

INS, 352 F.3d 1250, 1259 (9th Cir. 2003) (“[W]hether we have rejected some of

the IJ’s grounds for an adverse credibility finding is irrelevant.”).

      Here, substantial evidence supports the agency’s adverse credibility finding

because Singh provided inconsistent, vague, and unresponsive testimony when

questioned about fundamental aspects of his application. First, Singh’s testimony

regarding his role as village sarpanch was riddled with inconsistencies regarding


                                           2
his assumption of that position, his duties, and his resignation. These

inconsistencies go to the heart of Singh’s asylum application because they raise

doubts as to whether he actually served as sarpanch, and whether the government

persecuted him on that basis.

      Singh’s vague and unresponsive testimony regarding his political activities

also provides substantial evidence supporting the agency’s adverse credibility

determination. Despite several direct questions, Singh failed to provide specifics

about his role in the Block Samiti and the Akali Dal Mann party. Indeed, Singh

failed to mention that the central goal of the Akali Dal Mann party is the creation

of an independent Sikh state until the IJ asked him explicitly. This vague and

evasive testimony goes to the heart of Singh’s asylum application because it raises

serious questions regarding whether he was, in fact, engaged in political activities

in India, and whether the government persecuted him on that basis.

      Because substantial evidence supports the denial of Singh’s application for

asylum, it likewise supports the denial of his withholding of removal claim. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Further, because Singh’s

CAT claim relies on the same testimony that was properly “determined to be not

credible,” his CAT claim fails. Id. at 1157.

      PETITION FOR REVIEW DENIED.


                                          3
                                                                           FILED
Singh v. Holder, 09-72039                                                  OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
Ikuta, J., dissenting:                                                   U.S. COURT OF APPEALS



       Although it may seem like “common sense” to assume that Singh would

recall and be able to explain his duties as sarpanch or the goals of the Akali Dal

Mann party if he actually had held that position or was a member of that party,

Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005), our prior decisions have

held that similar assumptions by an immigration judge (IJ) are improper

speculation and conjecture. See, e.g., Joseph v. Holder, 600 F.3d 1235, 1245 (9th

Cir. 2010) (holding that the IJ’s assumption that the petitioner should understand

Haitian politics, given his claim that he was a high ranking member of the

president’s political party, was improper speculation and could not support an

adverse credibility determination).

       While Singh’s testimony regarding his political activities was vague and

unresponsive, we deem such problems to constitute substantial evidence only when

there is “obvious evasiveness,” such as when a petitioner cannot “explain [an] all-

too-apparent contradiction in his testimony.” Wang v. INS, 352 F.3d 1250,

1256–57 (9th Cir. 2003) (internal quotation marks omitted). There were no similar

glaring contradictions in Singh’s testimony.

       Although Singh’s testimony and documentary evidence regarding the dates

                                          1
he assumed and resigned his position as sarpanch were inconsistent by a few days

or months, such minor inconsistencies do not constitute substantial evidence

sufficient to support an adverse credibility finding, particularly when they do not

serve to enhance the petitioner’s claim of persecution. See Li v. Holder, 559 F.3d

1096, 1103–07 (9th Cir. 2009) (holding that an adverse credibility determination

based on speculation and minor inconsistencies that did not go to heart of claim

was not supported by substantial evidence).

      In sum, while common sense would lead me to join the majority, our case

law prevents me from doing so. I respectfully and reluctantly dissent.




                                          2